Title: To James Madison from Gabriel Christie, 20 March 1802
From: Christie, Gabriel
To: Madison, James


Dear sir
London March 20th 1802
I arrived hear about the 7th inst. and deliverd the letters which you intrusted to my charge the day after my arrival, your letter of introduction to Mr King secured me a very polite reception, and I have had frequent conversations with him respecting the Political situation of our Country and this. He as well as the rest of our Public agents the Consul excepted speak highly of the disposition which this Country entertains towards America and seem desirous that I should be impressed with the same opinion, but that will be no very easy task for them to execute, perhaps the rooted aversion that I have had to this Country for a long time past may be the cause of my unbeleafe, but whin I hear the Speaches of some of their Public men in Parliment, and am often obliged to listen to the contempteous observations of private individuals respecting my Country I am enclined to think that their disposition towards us is not so very favourable as some persons hear would wish me to beleave and I am further enclined to think that the arrangement which was made by Mr Jefferson whin Secty of State that no Public Agent should be longer out of his Country than seven years at one time will be found to be a very judicious one.
Whin I saw you last I made application for my son Charles Christie to be appointed Consul at Canton which I would now wish to decline, I am informd from good authority hear that Mr Pintard our Consul at Madeira has left that Country and owing to some pecuniary embarrassments will not be able to return to it soon, and that the buisness is carried on by a person as his agent who is not an American Citizen, but an Irish man of the name of Charles Alder, this being the case and Knowing that the President has no desire to appoint any person to office who is not an American Citizen; I am enduced to solicit the appointment for my Son as Consul at Madeira, and I will be answerable for his being found fully competent to the undertaking. It would greately oblige me if you wd be so kind as to solicit the President on his behalf and endeavour to procure the appointment for him as soon as Possible I shall consider my self under great obligations to the President for this favour, and as it’s the first of the Kind I ever requested, and very probabely will be the last I shall ever request if it can be done with propriety I have reason to hope the President will gratify me, should that be the case I will thank you to transmitt the appointment together with instructions under cover to Captn Charles Christie at the East India Coffee House in Corn hill London, my son is now in India but will be hear early in June next. And if the President should be of opinion that he must go to America before he can receive the appointment he will do so but it would be more convenent for him to receive it hear. Should this application be inadmissable you wd greately oblige me by giving me the earliest information of it directed as above. As the future prospects of my son depends in a certain degree on the receipt of this appointment your intrest in procuring it for him will confer an obligation on Dear sir your Friend & Obt Sert
G Christie
 

   
   RC (DNA: RG 59, LAR, 1801–9, filed under “Christie”). Docketed by Jefferson.



   
   Christie carried dispatches from JM to Rufus King and David Lenox (see David Gelston to JM, 13 Jan. 1802, PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 2:393). He also carried a letter of introduction from JM to George W. Erving (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 2:355).



   
   Letter not found.


